[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Myers, Slip Opinion No. 2020-Ohio-3105.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-3105
              THE STATE OF OHIO, APPELLEE, v. MYERS, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Myers, Slip Opinion No. 2020-Ohio-3105.]
Causes dismissed as having been improvidently certified and accepted.
 (Nos. 2019-0857 and 2019-0927―Submitted May 13, 2020―Decided May 29,
                                            2020.)
      CERTIFIED by and APPEAL from the Court of Appeals for Lucas County,
                   Nos. L-18-1033 and L-18-1118, 2019-Ohio-2048.
                                    _________________
          {¶ 1} The causes are dismissed as having been improvidently certified and
accepted.
          O’CONNOR, C.J., and FRENCH, DEWINE, DONNELLY, and STEWART, JJ.,
concur.
          KENNEDY and FISCHER, JJ., dissent.
                                    _________________
          Julia R. Bates, Lucas County Prosecuting Attorney, and Alyssa Breyman,
Assistant Prosecuting Attorney, for appellee, state of Ohio.
                           SUPREME COURT OF OHIO




       Timothy Young, Ohio Public Defender, and Katherine R. Ross-Kinzie,
Assistant Public Defender, for appellant, Dante Myers.
                              _________________




                                        2